[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT (116)
This is an action against the City of New London, and two of its employees in which plaintiff seeks to recover for injuries alleged to have been sustained as a result of a fall on a playground swing located on land owned by the City. The pleadings having been closed, defendants have moved for summary judgment claiming that there is no genuine issue or to any material fact and they are entitled to judgment as a matter of law.
There does not appear to be any material question of CT Page 4742 fact here. The question of law presented by the motion is whether or not the action is barred by, the Recreational Use Statute, General Statute Section 52-557a.
The exact same issue was raised in this case by a motion to strike (101). The issue was decided by the court (Axelrod, J.) on July 2, 1991 and is the law of the case. Although the law of the case is not written in cement, where the identical issue has previously been ruled upon, the court in a subsequent proceeding on the same issue, should proceed with caution before overruling another judge.
Here it would be prudent to treat the previous ruling as the law of the case and a final decision the issue.
Accordingly the motion for summary judgment is denied.
PURTILL, J.